NUMBER 13-14-00502-CV

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


                        IN RE DCP MIDSTREAM, L.P.


                    On Petition for Writ of Mandamus.


                                        ORDER

            Before Justices Rodriguez, Benavides, and Perkes
                            Per Curiam Order

       Relator, DCP Midstream, L.P., filed a petition for writ of mandamus in the above

cause on September 8, 2014 seeking to compel the trial court to allow discovery of a

settlement agreement. The Court requests that the real parties in interest, Leonard May

and Catherine May, or Apache Corporation, or any others whose interest would be

directly affected by the relief sought, file a response to the petition for writ of mandamus

on or before the expiration of seven days from the date of this order. See TEX. R. APP. P.

52.2, 52.4, 52.8.
      IT IS SO ORDERED.

                                  PER CURIAM

Delivered and filed the 9th
day of September, 2014.




                              2